 tI' NNYP()WER SHO()PPINOi NEW'SPennypower Shopping News, Inc. and Debra K.Leisek. Case 17-CA-8064October 17. 1980DECISION AND ORDERBY CHAIRMAN FANNIN(G AND MI:MBIRSJENKINS ANI) PINEIAI 0On June 4, 1980, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis proceeding. Thereafter, counsel for the Gener-al Counsel filed exceptions and a supporting brief,and Respondent filed a brief in support of the Ad-ministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and recommendations of the AdministrativeLaw Judge only to the extent consistent herewith.The facts show that the employees engaged in aneconomic strike and that, when they left their workstations on January 6, they deposited with Produc-tion Manager Hern a signed, written list of griev-ances and economic demands and announced thatthey would return to discuss them with manage-ment on the following Monday. Employees Mondyand Harris, who had signed the petition, had com-pleted their work shifts by the time of th, walkoutand left the premises with the striking employees.On Monday, as the employees began filing intoHern's office, he announced to them that their"final paychecks were in the mail." When they in-quired whether Hern meant that they were fired,he stated that he had not fired anyone, that "all heknew was that eleven employees walked off andeleven would be replaced." The strikers persistent-ly questioned Hern regarding their status, but Herntold them that he had no answers. Their request tospeak with General Manager Walton was rebuffedby Hern who stated that Walton would not meetwith the group, but that any individual could makean appointment and meet with Walton.' The em-ployees continued to pepper Hern with questionsconcerning their status, and Hern's continuing re-sponse was that he had no answers, that he had notfired anyone, and that 11 employees had walkedoff and would be replaced. As the employeesbegan leaving, Hern "invited" them to removetheir personal belongings from their desks, which aI In its remand ordering a hearing d n herein (244 NIRH 51t,(1979)), the Board found that WUaltorn had a lawful right, in I tl, c Ircal-stances, to refuse to deal with the strikers except (on an inidlviidual hua sl253 NLRB No. 11number of employees did. Most of the employeesthen went to the State Employment Service to as-certain their employment status. Mondy and Harrisdid not attend the meeting with Hern. Instead, theylearned by chance that the employees had to seeWalton individually. They made appointmentswith, and were seen by, Walton, who asked themto return to work.The Administrative Law Judge found thatHern's remarks did not provide the employees witha reasonable basis to believe that they were dis-charged. He also found that the employees had nointention of returning to work because they "failedto seek (or to keep) appointments with ... [Gen-eral Manager] Walton," unlike Mondy and Harris,who did seek such an appointment and were askedto return. Accordingly, he dismissed the complaint.The General Counsel excepts, arguing that thefacts as found by the Administrative Law Judge es-tablish the reasonableness of the strikers' belief thatRespondent had discharged them. We find merit inthe General Counsel's exceptions.It is obvious that, in reaching his conclusions, theAdministrative Law Judge viewed the eventsthrough Respondent's eyes rather than as the em-ployees would have viewed them, as he shouldhave done.2 It is also clear that, from the employ-ees' view, Hern's remarks and responses through-out the meeting created a climate of ambiguity andconfusion which reasonably caused the employeesto believe that they had been discharged or, at thevery least, that their employment status was ques-tionable because of their strike activity. Havingcreated the ambiguity, and having failed to clarifyit, the burden of the results of that ambiguity mustfall on Respondent.3The inference stemming fromthose results is clear, and we draw it, that Re-spondent engaged in such conduct as a device tobreak the strike by creating the impression eitherthat the employees had been discharged because oftheir strike activity, or that their employment statuswas conditioned on their abandonment of thestrike. In these circumstances, and contrary to theintimation of the Administrative Law Judge, Re-spondent's offer to reinstate Mondy and Harris,who sought an interview with Walton, does notequate the failure of others to seek a similar inter-view with an intention to quit. Accordingly, wefind that Respondent caused the employees reason-ably to believe that they had been discharged, orthat their continued employment status was ques-tionable, because of their participation in protectedconcerted activity, in violation of Section 8(a)(1) of' 'tnl .SupplI Corporion, 249 NL RB t74 {1981)1:~ t, d DECISIONS OF NATIONA LABOR RELATIONS 3BOARDthe Act. We further find that, having been placedin that position by Respondent, the employeeswere under no obligation to seek reinstatement, andwe shall order their reinstatement.CONCI.USIONS OF LAW1. The Respondent, Pennypower ShoppingNews, Inc., is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) ofthe Act.2. By causing its striking employees to believethat they were discharged for engaging in protect-ed concerted activities, Respondent has violatedSection 8(a)(l) of the Act.THE REMEDYHaving found that Respondent unlawfullycaused the aforesaid striking employees to believethat they were discharged, which in turn causedthem not to report for work thereafter, we shallorder it to offer immediate and full reinstatement tothe nine striking employees, including Peggy AnnKrehbiel who was found to be a supervisor by theAdministrative Law Judge and who signed the em-ployees' petition, attended the strikers' meetingwith Hern, and cleaned out her desk at Hern's invi-tation.4We shall further order Respondent to makethe employees whole for any losses5they mayhave suffered as a result of Respondent's unlawfulconduct.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Pennypower Shopping News, Inc., Wichita,Kansas, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging or causing employees reasonablyto believe that they were discharged for engagingin concerted protected activities.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-4 We are including Peggy Ann Krehbiel in our reinstatement and back-pay order inasmuch as we find that Respondent's conduct as a whole,including the discharge of Supervisor Krehbiel, was part of a pattern ofconduct aimed at coercing employees in the exercise of their Sec 7rights. DRW Corporation d/b/a Brothers Three Cabinets, 248 NLRB 828(1980); Sheraton Puerto Rico Corp. d/b/a Puerto Rico Sheraton Hotel, 248NLRB 867 (1980).s Backpay shall be computed in the manner set forth in F W Wool-worth Company, 90 NLRB 289 (1950), with interest as prescribed in Flor-ida Steel Corporation. 231 NLRB 651 (1977). See, generally, Isis Plumbingd Heating Co., 138 NLRB 716 (1962) In accordance with his partial dis-sent in Olympic Medical Corporation, 250 NLRB 146 (1980), Member Jen-kins would award interest on the backpay due based on the formula setforth therein.ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Offer Jonna Leisek, Debra Leisek, KathyDeWeese, Lois Kiersey, William Miller, PeggyAnn Krehbiel, Kristina Achterman, Connie JoMondy, and Lynn Harris immediate and full rein-statement to their former positions or, if those posi-tions no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or otherrights and privileges previously enjoyed, and makethem whole for any loss of earnings they may havesuffered as a result of the the discrimination prac-ticed against them, plus interest.(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Wichita, Kansas, facility copies ofthe attached notice marked "Appendix."6Copiesof said notice, on forms provided by the RegionalDirector for Region 17, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 17,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.MEMBER PENELLO, dissenting:Contrary to my colleagues, I agree with the Ad-ministrative Law Judge, for the reasons stated byhim, that Respondent did not discharge its strikingemployees, nor did it cause them reasonably to be-lieve that they had been discharged. Accordingly, Iwould dismiss the complaint in its entirety.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "86 Pt'ENNYIP()VER SHO)PP'INi NEWSAPPENDIXNOTIC To EMPI.OYttI.tSPosrT,) BY ORDER O: ITHENATIONAI. LABOR RE.l ATIONS BOARI)An Agency of the United States GovernmentWIE Wit.i NOT discharge employees or causeemployees to believe that they were dis-charged because of their protected concertedactivities.WI WII.l NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the Act.WE WILL, offer Jonna Leisek, Debra Leisek,Kathy DeWeese, Lois Kiersey, William Miller.Peggy Ann Krehbiel, Kristina Achterman,Connie Jo Mondy, and Lynn Harris immediateand full reinstatement to their former positionsor, if their former positions no longer exist, tosubstantially equivalent positions, without prej-udice to their seniority or other rights andprivileges previously enjoyed, and wt: wtlIl.make them whole for any loss of earnings theymay have suffered as a result of the discrimi-nation practiced against them, with interest.PENNYPOWER SHOPPING NWS, INC.DECISIONSTATMENT OF I 01HI CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard at Wichita, Kansas, on January 9, 10, and11, 1980, based on the National Labor Relations Board'sAugust 22, 1979, Decision and Order Remanding forHearing De Novo (244 NLRB 536), taken in connectionwith a complaint issued by the Regional Director forRegion 17 on March 8, 1978, in which it was allegedthat Pennypower Shopping News, Inc., herein called Re-spondent, had violated Section 8(a)(1) of the NationalLabor Relations Act, herein called the Act, on or aboutJanuary 9, 1978, by discharging nine named employeesand thereafter failing and refusing to reinstate them be-cause of their participation in protected concerted activi-ties for the purpose of mutual aid and protection.Upon the entire record, my observation of the wit-nesses, and consideration of posthearing briefs. I makethe following:FINDINGS OF FACT AND RESU.rTANT CONCl.USIONOF LAWThis business utilizes a departmentalized two-shift op-eration as its Art Service and Printing (ASAP) Divisionwhich is physically and functionally separated from apublications distrihuting arm kino n as Quick 1MidvcstPostal (NM P).'During the afternoon of P:rida. Januar h. 197. Kris-tina (Kris) Achtermanl a pasleup nd la, out artist, askedher supervisor for a raise in hourl) pa\ on grounds shewas additionally performing typscttilg work It .%asdenied 2 She conversed with co, ,orker Jonna I.eisek. an-other second-shift pasteup and layout artist, about wheth-er employees should act on then nascent thoughts of col-lective joh action based on diverse dlissatisfactios. Atmeal break shortlN follow ing from 6 to 7 p.m. the t ojoined also by pasteup and l out artist William L. (1)Miller II, spoke with Debra Leisck (sister of Jonna) at anenclosed garage/s arehouse area immediately adjoiningthe work premises of ASAP. Debra Leisek, formerlNday-shift administrative supervisor, was at that time offwork on a short sick leave of absence occasioned bhpneumonia. After discussion Jonna Lisek made a 2-1/2page handprinted petition Vs hich the originators ignedThis document complained of wages. hours, benefits, thcEmployer's ethics, and ingratitude. The conlcluding pas-sages read:In our previous futle [sic] attempts as indi iduals toreach you with our problems--nothing has been ac-complished. Promises have been made promiseshave been broken. As a collective hod\ e'rehoping to reach you. e'v c hbent over backialrdsfor you-w ork with you as well ias for you -no isyour turn to work with us.It's true we all need our jobs "se need lPenn -power-but PennN po, cr needs us too.Remember- People make Pennlpo,%crUpon return to the work area Achterman quietl circu-lated the petition among other employees, resultinig in.'ditional signatures from Connie Jo Mondy, Kath ADeWeese, Peggy Ann Krehbiel. lois Kiersey Il.NnnHarris. Diane Gress, David l.undbladc. Sandra lruels,and George Godoeb. By prearrangement synchronizedto 7:30 p.m., 10 of the signatories abruptly put on outer-wear and moved as a group into the front administrativeoffice where Production Manager Walter Hern ,kas atwork. Achterman gave him the petition stating that "awalkout" was occurring, The 10 employees then left thepremises. Respolnden iR etgaged in prodtlttioit and dtrlihltitol of a xcckIshopping newspaper al a facilit rll 'ichila, Kill;a, innlll? pulrchallggoo.ds anti ser% ices alued in excess of 550i.(XI dilreitly frorl i irc its itside Kaansas xxhile cselling good, and scrliCes alued iI e xces of I.5t t(XXdirectl) to custlomers locacd oulside .If Kanal I ilnd froim thlst adfnitiet facis that Respondent i, aill emploh cr eligigei inr corinlttert th.nthe meaning of Sec 2(6) nd (7) oI the ActI All dales and named months hereafter are ir I7, u1ilss shlull oIlh-erwise' VWlnolna Wallon. Respondent's sccrctars -reasnlrer and half ,lltr,happened io ce in Ihe Immediale area ail his i look place She tleslited th atit utlerly surprised her. distracted as she x as h hl ig sil tlJrlC itle i-ferred io the telephionie fir a h tislnSs call inld hb se il Ig l h Icr I lsekxxho she thought Io he in cniofined recuperitlation " ¥ll* l iltl't rt' ille'Achterman saing, "We'll he back ai 2 pin Mi h[itcd as tht grmp proceetled through Ihe door anti oltidtc ti lilt i1 als l t Iilttlgi( l ri-gilari ,[,rll~'l I)ItCISI()NS () NA'Il()NAI. I.AB()OR RELA'II()NS OA()RDHern immediately relayed developments to RaymondWalton, Respondent's president and the other hall ownerwith his wife Winona. Emergency securing of othermanagement personnel ensued, so that through them andthe services of those publications production employeesremaining the weekly late Friday deadline was metsometime after 2 a.m. the next day. However as this tran-spired Achterman had reappeared in Hern's office about2() minutes after the walkout and spoke with him alone.Achterman testified that she announced the twofold pur-pose of her reappearance as to obtain a copy of the peti-lion and to articulate that employees were not quittingbut only wanted a meeting, to which Hern assertedly an-swered, "Okay." Hern testified that Achterman's remarkswere confined to requesting a photocopy of the petitionand stating that "we'll be back at 2 p.m. Monday totalk," to which his overall response was to "acknowl-edge" her and to make the desired copy.On January 8 most of the petitioners, joined by severalother employees and aided by a "student lawyer," met atDebra Leisek's home to formulate plans. They re-searched various matters bearing on their employment atASAP, formed a grievance committee, and generallygirded themselves for searching dialogue the next daywith the reputedly intimidating Raymond Walton. At orabout 2 p.m. on January 9 all of the named discrimina-tees presented themselves at Hern's office expecting todiscuss their job dissatisfactions with Raymond Walton.The assemblage formed in stages as various smallergroups appeared randomly during the 15-30 minutes pre-ceding 2 p.m., or after various preshowdown experi-ences. Thus Debra Leisek (still in recuperation) had actu-ally approached Hern around 11:30 a.m. that day to askfor another copy of the petition because the one obtainedby Achterman had somehow been misplaced. He wasunable to accommodate this, telling her that by thenRaymond Walton, physically located in a new headquar-ters building several blocks away, had the original andonly petition. Mondy and Harris had approached thepremises together, and in a chance meeting with Bruelswere told that the group must all see Raymond Waltonindividually. Appointments were later made by Ray-mond Walton with Mondy and Harris for 5:30 p.m. and7:30 p.m. that day, respectively. Harris' was changed tothe following morning however, as Raymond Waltonprogressively fell behind in his series of employee and in-terspersed business meetings on the day of January 9.Confrontation with Hern at the plant was variouslydescribed as "chaotic" with "several people ...talkingat once" and "everybody ...talking real excitedly."Eventually Hern was pressed to understand that employ-ees had never intended to quit their jobs and only meantto catalyze their desired group meeting with RaymondWalton. In this context Jonna Leisek testified that Hernsaid "final" checks would he mailed and he only knewthat "eleven people walked out Friday night." She addedthat Hern repeatedly answered "don't know" to inquiriesof whether people had been "fired," and after a muffledtelephone conversation advised those assembled theypart-time pager Nancy Todhunter who, while deliberately not signing thepetition, chose to affiliate with group objectives and slipped out a hackdoor not to return to work for several weeks.could only meet with Raymond Walton as individuals.Jonia Leisek also testified that Hernt asked employees toclear personal belongings off their desks which she andothers did. Her own scheduled starting time that daywas 6 p.m. Jonna Leisek did not in fact attempt to startwork that evening nor at any subsequent time, and hasnot in any manner since asked for reemployment norsought an appointment for herself with RaymondWalton.Kathy DeWeese, formerly a phototypesetter operatorsetting display ads and doing markup plus proofreading,appeared at Hern's office with an estimated 10-20 othersat or about 2 p.m. on January 9 (which for her was ascheduled day off). She testified that Hern surprisinglyinformed those present that no meeting would ensue butthat, in an apparent refinement of information followingthe phone call, persons could meet individually withRaymond Walton. DeWeese testified that Hern told in-quiring persons not to clock in, and that those participat-ing in the walkout would be replaced. She did notappear for work the following day, nor has she since ex-pressly asked about having a job. On January 19 she tele-phoned Raymond Walton and obtained an appointmentto see him the following day. She canceled this afterbeing stranded in winter weather, and later conversed in-conclusively with him by telephone as her last contactwith Respondent.Kiersey, formerly a pasteup artist, also appeared withthe group. She testified that Hern said checks would bemailed out, while on the question of whether peoplewere "fired," he knew only that "eleven people left theirjobs on Friday." She recalled that Hern said nobodywith the group could clock in until having spoken indi-vidually with Raymond Walton. Kiersey did not returnat her next scheduled shift nor has she made any job re-quests since then.Miller, formerly a pasteup and layout artist, was pres-ent as remarks were exchanged with Hern in the earlyafternoon of January 9. He testified that Hern repeatedlyrecited that "eleven people walked out of here," andwould not give any assurance about employees' entitle-ment to clock in again. Miller added that persons in thegroup were told to "clear your desks off," and, when hereturned from doing this, "questions [were] being thrownabout." He did not appear for work at his scheduled 6:30p.m. starting time that day, nor has he since had anycommunication with Respondent.Krehbiel, formerly acting day-shift graphics supervi-sor, appeared shortly after I p.m. on January 9 at Hern'soffice. She testified that Hern said "final" paycheckswould reach them in about a week. She observed themuted telephone conversation after which Hern saidRaymond Walton would not meet with them collectivelybut would do so on an individual basis. Krehbiel testifiedthat she asked Hern if "we clock in," to which hemerely replied "final paychecks would he mailed." Sherecalled how this rigidity on his part was highly upset-ting to the group which insisted in a collective view thatno quitting of employment had occurred. Krehbiel testi-fied that she expressly remarked how the employees in-volved "fully intended to come back to work Tuesday,"88 PI' NN YP()WI R S()OPPI'N(i NWSto which Hern soon repealed his litany about 11 hl:vingwalked out and that their status w as keyed to indiidualmeetings with Raymond Wa;lton. She thell remoLed per-sonal property from her desk at Hlern's tacit request, didnot appear at her nie\t scihl ledled starting time of' 8 :15a.m. on January t1) ad later coiacted Respondent bytelephone on Jalnuar I I and prsoally oil Jillnuar- 13 incontrite discussions with Rayniond Walton wlho i-formed her on the latter occasion that her job was al-readv filled.Achtermai testified, with recall, about the Jalnuary '4episode, of KHern's having repeatedly referred to the I Iemployees ho walked out and awho could not comeback until "meeting with Ray" indiv iduall. Achhlernlandid not appear for work at her scheduled :3(l startingtime that evening, nor make an5further attellmpt toresume emplo lmenl.Debra Leisek testified concer;iiag events inll ern'soffice on January 9. the foremost factor of ,which Lashow he kept saying "eleven people walked out aindeleven people will be replaced." and that wllile he hadno answers he nvertheless would not "advise" trin tosee Ray. She added that he told her indirectly she coullnot clock inll and he was noncommittal about vwhetherMondy or Harris could do so She also recalled the talkof inal paychecks anid clearing of desks. ill summarizingthe episode that seemed to involve about 20 people overa span of 35-40 minutes. O()n January 10 Debra Leisekconversed by telephone with Raymond Waltonl who toldher he would only meet with the group one at a time. Inthis conversation she said that advice from the NationalLabor Relations Board left her believing he had a differ-ent obligation, hut he was adamant on the question. Shemade an appointment to meet with him the followiigday but did not keep it.The Board's remand of this matter was expressly todetermine whether "the remarks attributed to Hernduring and immediately following the January 9 meeting.if credited, could have caused the strikers reasonably tobelieve that they were discharged aid that reinstatementfor them was out of the question." Additionally, theBoard found sufficient substance in an earlier record tohold "as a matter of law" that Raymond Walton had a"lawful right, i these circumstances, to refuse to dealwith the strikers except on an individual basis ...." Asso framed the case calls up fundamental principles of anemployment relationship and such subsidiary beliefs asmight prudently be reached by supervisors and by em-ployees as events. behavior, and verbalisms unfold. Herethe assessments were respectively in terms of what sig-nificance to attach when employees protestilgly leaework well before regular quitting time and in terms ofhow to deal with unexpected refusal of management tocollectively negotiate on subjects of stated concern. At apoint just before the January 9 meeting in Hern's officegot underway, Respondent knew that a sizable portion ofits work force had engaged in a job action, and the con-certedly demonstrating employees anticipated that atleast they would be heard out by their targeted authorityfigure.It was in this setting that much was said, the key ques-tion being what did Hlern say and what is the fair mean-Ing of his w\,orls. M1 first g.eneral obhers aliiion is t hat ' \-eral ilrisses for the (ieneral Cousel \tere admitledllplsscsscdl of ague or impaired recall .Inra; I .tsekca;ughel Only "sniatuchei of the rnlarks tfor a sthile inliifouind it "hard to rnictiiher'' all of the ariumilenti Krhll-bicl reca lled tLhalt helr co)htalrt \CrC ''upset" ' ! Tri rn'sseelillilg ohbstiiliic, hile I)tbra I cist'k tllal" \r!h body \as like confronltillg liii" '' urtiirnilorc itis quite clear that the group as utterly prograinied lotriinlphanll meet ith Rni'nlolld la llolinL as the! al]-nloiuncli.d and the jarriig disruption of th Isi obj'ctise leftthem % ithi high susceptibilit to mioisostrtuc actualwords spoken. While I has\c no strongls nelgatis'e dmlea-nor impression i as to Jomia I eisek. l)eWcese, Kiiersc'.Miller. Krehbiel, or Debra I eisek, I bcliexe all %rc'highly inlpressionable. notinig toot Ihat st'sral coni-plaidll of tlit passagt' of so miuch time since the evttsabout khich thex testiftedI'he conitrary sersiol of lerni is that. after his brief cx-changte ith Debra Leisek just htfor nI(oil o11 Jalitluar! colncerning i a copy of the petition. he soon sass Moidai(d Harris in a car near the adjoininlg QMPI' buildiig.l'heni about 1:30 p.ni people started showing up to askabout havinlg a meetilig. Originall! there x er ' foLur per-sons presenit xith Jonllla I .isek scnmiiigly the spokeLsperson. At thlis poilnt according to flerii, lihe as askedvhether anllbody ais fired aid he sserledl ;allert'd,"''I havell't fired allshody.'' Soonll Dehbra Icisk anlolthers arrived ad Herll rcalledl all txcChiilgC hbl'cclJonna anti Debhra l eisek about it beig "tack"'' that Re-spondeint would b "firing us." lern tstlificd tha I)ebhraI eisek then volunlteered to obtaii a doetor's Cxcus' forhim, to which he repeated that he hiad "''riot firedanyone.''4{e characlerized much habbling ftlo\os lugthis. punctuated by relatisc pause as Debhra I .eisek tricdunlsuccessfully to reach Raynionld Walton b ItclphonC.lie recalled continuiiig questiolns about ss lhcher peoplehad been fired. to v-hich li alnsscred, "''ilextC peopleleft, anl I assume sill hbe replacd " IB theil) some dis"i-paling of the group was undcrssAay aid lerin "i''iittd"any still i earshot to get their personal effects At oraround 2:15 p.m. Mondy and Harris appeared (theirscheduled starting time that day being 8 a.m. and I p.m.,respectively) to explain reasonis hx they had not beento work when due and to state the \x re ill to meetwith Raymond Walton. '[his was the last contact 1lernhad with either.I find the sole conitradiction by Herii to the GelneralCounsel's adversarial array is persuiasixe ad crctlibleDemeanor factors are outstandinigl faxvorable to him.x hile the careful distinctions he madtte i recalliingl howremarks were exchanged on January '1 is highly conviric-ing. I anm satisfied that during the entire sequence of per-turhed commoltion he pointedly spoke only fromn Re-sponrldent's standpoint as he did not necessarilv knowwhat the group (or any of its men'rihe-s0) ould do ilelxIn doing so he said. xxith sufficil1t clarit for an!onctruly williniig to liste,l thail no person hald hecn dlischarged from employnetiit. that (slcnrill alludirig o al4 h,ilbl \ ,tlt i, ....rll.l.i '\J3 %lN dL'l, 11kd Ill ,llrlbll .<11 \ 1' {lts 1[H rmi I)1ICEISI( )NS B()0< NA )NAL IAS ()ARI)eLnployer's right i the general situation ) needful replace-menit would he sotughl ill due ourse, alld that should an)pelrson psenlt ilicmlwln'/'Li desire to retrieve personal be-lohgiigs from I eir desks tle tIine was coin cnlient.:'W'hal is e', ,c niorl important here is that Respondent didnot act as though it \w;as sCiilig atiy inilialtie from thesitualion. It is loteViortlhy first that lerni's condet theveniig of Janiu;ary 6 after the artfully timed sAalkoll"sas to equallilnously photocopy the petition for Achliter-mail s requested I lie sricdent approaches faced bhy lIrnduring thle meeting of Janluary ') were generally molli-fied, and Raymoild WValton invited Mondy back to workthat vcr\ day.o;Most oters from the group either failedto seek (or to keep) appo tnitlenlts with RaymondWaltoll, but ill all uvnlt I reject tIcstimonyl that .wouldilnfer such a step vi ai es enl a c(nlditionl of resurning work.Significantl, luindblade tarted back to work withinseveral days and Iodhunltcr did so by month's eld.()verall, this coiiligurationi of facts harmonizes fully withIntI finding that (no reasonable basis existed for "the strik-cis" to hbelieve they were discharged or could not readilyacquire "reilstatclntntll (to repeat the Board's terms).Subsidiary issues on remand colcern the status of[)ebra Leisck atid Kl-chbicl, who Respondeiit cotlciitdswere each functinig as statutory supervisors within themnianing of Section 2(11 ) of Ithe Act o Januar 9.) IiDebra eisek's position she sorted ads, prepared art, didproofreadilg, and routcd wo'rk to employees (rcssiodbhey. and dlhunter. D)ebra Leisek had assumed thepositioni about June I, 1977 at which time her pay wasincreased front S3.21) per hour to 3.45 p hour in rec-ognitioni of increased responsibilities. She ordinarilxthereafter attlentde sLupervisory nieetings aid receivedmcilos that R l spIoiidient circulated aloing managementpersonnel. A former job descriptionl for the position, fur-nishcd her at Ihe tlitle assumed, stated that full authority,accountability, and responsibility for managing the par-ticular departnlilttal function was conferred on an in-cutribeiit She received telephone conimunications frontIr rhald etlocking ln hy aillS pir'lll, ll n illd h1lt clli rarilt hc inqiredti slirlc llialii5 lit ',l tinthr it WI, llld hlLe t1LC his was specificall coii-tcdcd h tarris Mlinid, tilIeI of te cellairally railgCt afilerniloappoilll ierlt o JlUall 9, tslifi d Ilill '.he 1iii Ra~ll lold 'Wt, o il} 1 al. Ialtirlit' 'illh IIlrarce cinsell ti lrtick Miiniinig .1t<s preserlit tilllClplercdiSithS diislllsiun if l ier Islralt necds, but primlrils precctiuig hte sub-ject, Raymon lid Vanllon iuired i Mnlds would sItl ",ork fr" him,atiling all asslranlc tI it sitC Wa il ilt ire( Nolhiig yi dtiliiili,, es-ilahlshtue] hcAt'' Iillel :is t) hner Ci'linlly't I stalLuS. arid ifter oticlJuding tis a1[1p(lllltt111lllldy aind Rityrtlmd Waltll engagd I tlhrc tce-1hoiC COurlIs ersalils i cr ltia ecnlilg and the followilng rnlioriliig. Il thelust lle she ,it ld hiim t her declisilirl rlol o rtiurn Io( "virk itially. Icredit lerln as to reinarks htweem hliii ad Acilerniall Oil January .finidinug hcrc tlihat she dli it arllriculalt ir il clarificatiion about Ii e i-plyl eniiel intqiliis of tli)se jtlit dIepartillg; The Iulurc ofi Mondid arid Iarris to arlier alppeail fr , rk as sChel-iled reintirited ally asUIiitUllos ii lt the effect thailt Ilhosc prltitflllg ilthe isalknii had noi apparc iti l lleilltlll t resulie iuourkpeople unable to appear for work and initialed the time-cards to validate "in" or "out" entries when the time-clock was inadvertently not punched. While serving inthe position she made written evaluations of the threepersons under her direction.Krehbiel assumed her last position o October I, 1977,as teimporary indefinite replacementl during the maternityleave of absence of Rachel Hinld. She sorted ads bymajor category and assigned camera ads pasting up oftype, and proofing art pasteups for errors and balance.About one-half her overall working time was spent per-sonally performing advertising layout and pasteup. Kreh-biel holds a bachelor of fine arts degree in commercialart, and used this training to determine routing aind as-sigTinlent among the eight persons i her department. Sheinliialed timecards to cover oversights and as an indica-tioni of' approving overtime worked. She recommendedone merit pay increase which was granted, and prepareda written evaluation of employee Bruce Chapman. Shewas given a job description containing the same thrust asDebra Leisek's, but separately applying to the "GraphicArts Supervisor."I believe that while Winona Walton testified to insti-tuting a structured personnel system in the late 1977-early 1978 period, actual happenings in a day-to-daysense between personnel at ASAP were quite informal.This particularly applies to matters of recommendingfriends or relatives for hire, as this was done in a casualmanner and was usually accommodated. I therefore givelittle weight to the job descriptions, to gratuitous recruit-mnent eff'orts. to routine marking of timecards, and toservice as a conduit of information with respect to dailystaffing. Debra Leisek's basic function was clerical innature and her evaluation of employees was so influ-enced by notions of consensus or the perception ofhigher management as to be illusory. Krehbiel on theother hand functioned in a more technical setting andwas well equipped by training and inclination to fulfill atrue managerial role, including a reservation of meaning-ful employee evaluation determinations to herself. Whilethe resolution of these points is surplusage, I find fromthe record as a whole that Debra was not a statutory su-pervisor because the exercise of such authority as shepossessed did not involve the exercise of independentjudgment, but that in the case of Krehbiel the contrarywas true as constituting her a supervisor within meaningof the Act.DispositionAccordingly, I render a conclusion of law that Re-spondent has not violated the Act as alleged.[Recommended Order for dismissal omitted from pub-lication.]